Per Curiam. This is an appeal from an order of the County Court of Cook County, on petition of appellee, directing the assignee of Sherman & Marsh, insolvent debtors, to execute and deliver to appellee a quit claim deed for block 74 in the School Section Addition to Chicago. On September 21, 1881, a judgment by default was entered in the Circuit Court of Cook County for one cent and costs in favor of Sherman & Marsh and against appellee. Execution was issued on said judgment September 22, 1881, and returned December 22, 1881, no part satisfied. An alias execution issued January 27, 1882, upon which no demand was made, but levy thereunder was made on said block 74. The property was advertised and sold by the sheriff to the attorney of Sherman & Marsh, on February 27, 1882, for 817.25, that being the whole amount of the execution and costs. The certificate of sale was assigned by the purchaser to one of the plaintiffs, a sheriff’s deed was issued to such assignee, and whatever title (if any) passed tó him- was vested in him when the assignment for benefit of their creditors was made by Sherman & Marsh. We have no doubt whatever that the order appealed from involves a freehold, and therefore this court has no jurisdiction of the appeal. Appeal dismissed.